 


109 HR 3832 IH: Assistance to Individuals Delivering for America Act of 2005
U.S. House of Representatives
2005-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3832 
IN THE HOUSE OF REPRESENTATIVES 
 
September 20, 2005 
Mrs. Lowey (for herself, Mrs. Christensen, Mr. Crowley, Mr. Etheridge, Ms. Jackson-Lee of Texas, Mr. Markey, Mr. Nadler, Mr. Serrano, Mr. Cleaver, Mr. Delahunt, Mr. Grijalva, Mr. Jefferson, Mr. Menendez, Mr. Owens, and Ms. Wasserman Schultz) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to reward those Americans who provide volunteer services in times of national need. 
 
 
1.Short titleThis Act may be cited as the Assistance to Individuals Delivering for America Act of 2005 or the AID for America Act of 2005. 
2.Employer credit for wages paid to employees who perform volunteer disaster relief services 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business related credits) is amended by inserting after section 45M the following new section: 
 
45N.Employer credit for wages paid to employees who perform volunteer disaster relief services 
(a)In generalFor purposes of section 38, the employee disaster relief volunteer services credit determined under this section for the taxable year is an amount equal to 50 percent of the wages paid or incurred by the taxpayer during the taxable year to any employee of the taxpayer while such employee is performing qualified disaster relief services. 
(b)Limitations 
(1)Maximum credit of $3,000 per month per employeeThe credit determined under this section with respect to services performed by an employee shall not exceed $100 per day of qualified disaster relief services. 
(2)Minimum period of creditable serviceA day of qualified disaster relief services of an employee may be taken into account under this section only if— 
(A)such services are performed for at least 8 hours of such day, and 
(B)such day is within a 7-day period on at least 5 days of which the requirement of subparagraph (A) is met. 
(3)Maximum period of creditable serviceThe period of qualified disaster relief services performed by an employee which may be taken into account under this section for the taxable year shall not exceed 90 days. 
(c)Employer must maintain wages and benefitsNo credit shall be determined under this section for wages paid or incurred by the taxpayer during any period unless the wages and benefits provided by the taxpayer for such period are the same as they would be were the employee not performing qualified disaster relief services and were performing such employee’s normal services for the employer. 
(d)DefinitionsFor purposes of this section— 
(1)Qualified disaster relief servicesThe term qualified disaster relief services means any service furnished by an employee of the taxpayer if— 
(A)the services are performed for an organization— 
(i)which is determined by the Federal Emergency Management Agency as a bona fide disaster relief organization, and 
(ii)which is determined by the Secretary to have adequate recordkeeping and reporting procedures to make determinations under this section, 
(B) the services are performed in the area of a Presidentially declared disaster (as defined in section 1003(h)(3)) or in support of recovery efforts from such a disaster and are so certified by such organization, and 
(C)the employee receives no additional compensation for performing such services and the employer receives no compensation for such services. 
(2)WagesThe term wages has the meaning given to such term by section 51(c). 
(e)Controlled groupsRules similar to the rules of section 1397(b) shall apply for purposes of this section. 
(b)Denial of double benefitSubsection (a) of section 280C of such Code is amended by inserting 45N(a), after 45A(a),. 
(c)Credit made part of general business credit 
(1)In generalSubsection (b) of section 38 of such Code (relating to current year business credit) is amended by striking plus at the end of paragraph (23), by striking the period at the end of paragraph (24) and inserting , plus, and by adding at the end thereof the following new paragraph: 
 
(25)the employee disaster relief volunteer services credit determined under section 45N(a).. 
(2)Deduction for certain unused business creditsSubsection (c) of section 196 of such Code is amended by striking and at the end of paragraph (12), by striking the period at the end of paragraph (13) and inserting , and, and by adding after paragraph (13) the following new paragraph: 
 
(14)the employee disaster relief volunteer services credit determined under section 45N(a).. 
(d)Clerical AmendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 45M the following new item: 
 
Sec. 45N. Employer credit for wages paid to employees who perform volunteer disaster relief services. 
(e)Effective dateThe amendments made by this section shall apply to services performed after August 24, 2005, in taxable years ending after such date. 
 
